Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

 
Response to Amendments  
The amendment filed on 07/01/21 has been entered. Claims 1 – 14 and 17 are pending. Claim 16 is cancelled.  
The cancelling of claim 16 has rendered the previous claim rejection moot
The amendment to claim 9 regarding the pressure range of the atomization, has overcome the previous 112(b) rejection 

	

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 12 – 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komagata (US2005/0230667)

Regarding claims 1 and 17, Komagata teaches a conductive adhesive comprising conductive particles and a resin and wherein the conductive particles are silver and tin at 30% or more [Abstract]. Komagata teaches that the silver and tin may be preferably in an alloy powder form in order to be homogeneous and have a stable effect [0016]. Komagata further teaches that the alloy powder has an average diameter of from 0.1 – 10 µm, which overlaps the claimed range [0019]. 

Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

With regards to the range of average particle size taught in Komagata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 2 and 3, Komagata teaches the invention as applied above in claim 1. Komagata does not explicitly teach the shrinkage percentage at specific temperatures (i.e. thermomechanical analysis (TMA)). 
However, Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75:8:24.2 to 0:100 (Ag:Sn). This weight range directly overlaps with examples 1 – 6 provided in the specification (as published 
Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 4 and 5, Komagata teaches the invention as applied above in claim 1. Komagata does not teach the presence of oxygen nor carbon. This is interpreted to mean that oxygen and carbon are present in essentially 0%, which falls within the claimed range of claims 4 and 5. 

Regarding claims 6 and 7, Komagata teaches the invention as applied above in claim 1. Komagata does not explicitly teach the BET specific surface area nor the tap density of the silver-tin alloy powder. 
Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75:8:24.2 to 0:100 (Ag:Sn). This weight range directly overlaps with examples 1 – 6 provided in the specification (as published US2019/00093410), see Table 3. Given that Komagata teaches an overlapping composition range, as well as an overlapping average particle size (which would be expected to significantly affect/correlate with both the surface area as well as the tap density) with regards to examples 1-6 of the silver powder alloy of the claimed invention, one of ordinary skill in the art would expect the silver-tin alloy powder of Komagata would 
Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding clam 8, Komagata teaches the invention as applied above in claim 1. Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75.8:24.2 to 0:100 (Ag:Sn), which overlaps with the claimed range of claim 8. 
With regards to the range of Tin (Sn) in the silver-tin alloy taught in Komagata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 12, Komagata teaches the silver-tin alloy powder can be used in a conductive adhesive/paste and conductive adhesive/paste includes an organic solvent as well as a resin [0026, 0035].  

Regarding claim 13, Komagata teaches the invention as applied above in claim 12. Komagata teaches that the adhesive/paste is used with a resin to form a conductive layer prepared by curing (i.e. bake-type) [0026, 0040]. 

Regarding claim 14, Komagata teaches that the conductive adhesive/paste can be printed or applied on a substrate followed by heating at an elevated temperature to cure (i.e. baking/firing to form a conductive film) [0026, 0040]. It is taken that Komagata’s “curing” meets the broadest reasonable interpretation of “firing” as claimed.


Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 2,384,892) in view of Lu (CN1164452, using espacenet translation)

Regarding claim 9, Comstock teaches a method for comminution of molten metals and metallic alloys [pg 1, left Col, lines 1 -5]. The metal (or metal alloy) is melted in a crucible (melting pot) and the molten metal is poured in a thin stream into jets of liquid which create minute particles of the metal/metal alloy [pg 2, left Col, lines 25 – 40]. Comstock discloses that a solid metal may be placed into the melting pot to be melted and supplied continuously to orifice [page 1, right col, line 36 – 39] wherein the orifice is protected by an inert atmosphere [Figure, labeled 2, 12;  page 2, left col, line 14 – 21] and that the molten metal may be protected (interpreted as preparing a molten metal in an atmosphere of nitrogen) [page 3, right col, line 60 – 63]. In addition, the liquid used in the jets of liquid can be water [pg 1, left Col, lines 36 – 50].  
Furthermore, Comstock discloses that the material undergoing comminution can be metal alloys and specifically notes silver – tin as an alloy [page 3, right Col, line 25]. Finally, Comstock shows in the Figure, that the metal is dropped down into a collecting area and subjected to sprayed water (meeting the claimed of limitation of, spraying water on the molten metal as the molten metal is allowed to drop), Comstock also notes that the molten metal is cooled rapidly in order to prevent segregation (meeting the claimed limitation of rapidly cooling) [page 4, left col, line 1 – 4]  

Lu teaches a method of manufacturing a water atomized silver powder [Title]. Lu teaches that silver alloy powders including silver-tin alloy powder can be produced by atomization processes (similar to Comstock) [0002]. Lu teaches that distilled or treated pure water can be used as the atomizing medium and that the nozzle gap and angle can be adjusted to form a high pressure water jet of greater 50 MPa [0004] with a size of 40 µm or less. Lu water also disclosed that the pressure/speed of the water jet can be adjusted to control the particle shape and size of the atomized silver powder [0010]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of comminuting a silver-tin alloy as taught by Comstock, and applied a pressure of greater than 50 MPa to water used for atomizing the molten metal, as taught by Lu.  As disclosed in both Comstock and Lu, the adjustment of the water pressure can alter the characteristics of the final atomized product and as taught by Lu pressure over 50 MPa can greater a small diameter silver powder of 40 µm or less. Given that both Comstock and Lu teach water atomizing silver/silver alloy powder, a person of ordinary skill in the art would have a reasonable expectation of success in using the pressure of Lu in the method of Comstock. 

Regarding claim 10, Comstock teaches the method as applied above in claim 9. Comstock teaches that the liquid may be water [pg 1, left Col, lines 36 – 50]. This is interpreted to meet the limitation of “pure water” as it is not mixed with any other liquids. 

Regarding claim 11, Comstock teaches the method as applied above in claim 9. Comstock further teaches that the enclosing container (i.e. where the molten metal stream is sprayed with water) may include a protective atmosphere [pg 2, left col, lines 4 -8]. This is interpreted to meet the limitation of “the atmosphere or an atmosphere of nitrogen”. 


Response to Arguments
Applicant’s amendment to claim 9, in regards to the pressure of water, has overcome the previous rejection of claims 9 – 11 under 102(a)(1) as being anticipated by Comstock (US 2,384,892). 
However, upon further consideration, a new rejection is made of claims 9 – 11 under 103 in view of Comstock and Lu (CN1164452, using espacenet translation)

Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 

In response to applicant’s arguments on page 6 (bottom) and page 7 (top) that Comstock fails to teach “preparing a molten metal by melting silver and a metal, which is selected from the group consisting of tin, zinc, and indium, in an atmosphere of nitrogen” [page 7, 2nd paragraph] and instead teaches melting in an atmosphere of air, the examiner respectfully disagrees. Comstock states on page 3, right col, line 60 – 63, that the molten metal can be protected by a protective atmosphere which meets the claimed limitation.
Applicant also argues (page 7, bottom) that as a result of this difference, the oxygen content of the silver alloy powder is increased and the sintering temperature is thereby enhanced. However, as 
It is also noted that no claim limitation regarding the oxygen content is included in at least the independent claim 1. 

In response to applicant’s arguments that Komagata discloses using a gas-atomizing method, not a water atomizing method, and therefore, does not disclose the claimed product, the examiner respectfully disagrees. The patentability of a product does not depend upon its method of production nor limited to the manipulations of the recited steps, only the structure implied by said steps. (See MPEP 2113 I) 
In this case, Komagata teaches both an overlapping composition as well as an overlapping particle size. Further, given these similarities in the products of Komagata and the claimed invention, there is a reasonable expectation to an ordinarily skilled artisan that the tin-silver alloy of Komagata would possess the same properties (i.e. shrinkage percentage as well as BET specific surface area and tap density) of that of the claimed invention, absent evidence to the contrary (See MPEP 2144.05). 
It is also noted that the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in composition and particle size, burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	Applicant argues that the differences that arise between the gas-atomizing method of Komagata and water atomized method disclosed in the instant invention, relate to the generation of oxidation on the powder that in effect increase the sintering temperature (see page 9, middle of remarks). However, 
                                                                                                                                                	The rejection of claims 1 – 8, 12 – 14 and 17 in view of Komagata is maintained. 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731